Citation Nr: 1339323	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  10-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to December 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In October 2011 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

When the case was last before the Board in January 2012 it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back in service and that he has had problems with it ever since.

The service treatment records reveal that the Veteran was seen for complaints of low back pain of four weeks duration in February 1971.  An examination demonstrated tenderness in the lower lumbar area.  Range of motion was normal.  There is no indication of any further treatment for low back symptoms in service, and the Veteran denied recurrent back pain on the separation examination in October 1974.

Mild degenerative disc disease of the lumbar spine was diagnosed on VA examination in March 2010.  The VA examiner opined at that time that it was not likely the Veteran's current back condition was related to incidents in military service, nor related to or aggravated by the Veteran's service-connected left knee disability.  The examiner stated the Veteran's current back condition was more likely related to incidents and activities (e.g. work injury in 1995) occurring after military service, and aging.  A rationale was not provided for the opinions offered.

In January 2012 the Board remanded the case in order to contact the Veteran and request that he provide the name and address of all medical providers by whom he was treated following his reported work-related back injury in 1995, and to obtain all employment records concerning a back injury in 1995, as well as any Workman's Compensation records and associated medical reports.  Thereafter, based upon the information received, the RO/AMC was instructed to schedule a VA orthopedic examination, if appropriate, to determine the nature and etiology of any current low back disability.

In February 2012 the AMC sent the Veteran a letter requesting the information set forth in the January 2012 remand; however, the Veteran did not respond with any of the requested information.  As such, the AMC issued a supplemental statement of the case in August 2012, again denying the claim.

In November 2012 the Veteran submitted a VA disability benefits questionnaire which indicates that the Veteran is diagnosed with low back pain, which had an uncertain onset, but was also noted to have had an onset in 1971.  The report further indicates that the Veteran had a history of a back injury on February 10, 1971 and that he has complained of back pain since his injury in military service.  

In September 2013 the Veteran submitted a VA treatment record dated in November 2012 which indicates that the Veteran has a long history of back pain dating to a documented back injury in the military in February 1971.  The impression was chronic low back pain as likely as not due to back injury in military in 1971.

The Veteran, through his representative, in the October 2013 informal hearing presentation, waived his right to have the RO initially consider this newly submitted evidence.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, neither the March 2010 VA opinion against the claim nor the November 2012 VA opinion in favor of the claim, contains any sort of rationale for the respective opinion.  Moreover, the November 2012 medical opinion does not take into account the Veteran's self-reported work-related injury in 1995.  Additionally, the November 2102 medical opinion does not account for a February 2002 initial VA medical consult report, which indicates that the Veteran reported developing back pain several years earlier working as a plater.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

The Board also notes that the Veteran receives treatment for his back through VA.  A review of the paper and Virtual VA claims file reveals that, apart from the November 2012 treatment record recently submitted by the Veteran, VA treatment records dating to June 2011 are in the Veteran's Virtual VA claims file.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from June 2011 to the present and associate them with the claims file.

2.  Return the claims file to the March 2010 VA examiner, or suitable substitute, and request that the examiner provide an opinion as to the following:

(1) Whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is etiologically related to service.
(2) Whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is proximately due to, the result of, or aggravated (permanently worsened beyond normal progression of the disability) by, the Veteran's service-connected left knee disability.

The examiner should consider the claims file, to include the service treatment records showing complaints of low back pain of four weeks duration in February 1971, the Veteran's current statements that he has had ongoing back pain since February 1971, the Veteran's statements that he injured his back in a work-related injury in 1995, the February 2002 initial VA clinic record indicating that the Veteran reported that several years ago he was working as a plater and developed some back pain and was told that he had disc herniation, the November 2012 VA treatment record indicating that the Veteran's chronic low back pain is as likely as not due to his back injury in service in 1971, and the November 2012 VA disability benefits questionnaire report. 

Any opinion expressed should be accompanied by a complete rationale.

3.  After completing the above actions, and any other development as may be indicated, the claim must be readjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


